Title: From Thomas Jefferson to James Maxwell, 16 January 1781
From: Jefferson, Thomas
To: Maxwell, James



Jaunary 16. 1781

I inclose you a plan for building portable Boats recommended from General Washington and shall be glad that you will take measures for having about twenty of them made without delay. I suppose it will be necessary for you to send out in quest of Workmen. Any such which can be engaged shall receive a hire according to the former hard money prices having reasonable attention to the late advances of Wages, to be paid in Tobacco at 20/ ⅌ hundred or its value in paper. It would be more agreeable to have them built at this place unless you think convenience very considerably in favor of the Ship Yard. We have doubts whether this plan will suit for our broad rough Waters, or for transporting Waggons at all: if you think it may be improved, or a better suggested we shall be glad to confer with you on the subject.

T.J.

